           Case 2:20-cv-02429-JDW Document 26 Filed 03/10/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_______________________________________
MARK TOMEI, IN HIS CAPACITY AS
LIMITED GUARDIAN OF VINCENT
TOMEI AND AS EXECUTOR OF THE                 Case No. 2:20-cv-02429-JDW
ESTATE OF MARIE TOMEI, et al.,

               Plaintiffs,

      v.

OFFICE OF THE 32nd JUDICIAL
DISTRICT DELAWARE COUNTY, et al.,

               Defendants.


                                     ORDER

      AND NOW, this 10th day of March, 2021, upon consideration of Plaintiffs’

Motion for Leave to File an Amended Complaint (ECF No. 20), for the reasons stated

in the accompanying Memorandum, it is ORDERED that the Motion is DENIED.

                                            BY THE COURT:

                                            /s/ Joshua D. Wolson
                                            HON. JOSHUA D. WOLSON
                                            United States District Judge
